UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2275



M. D. WILKINS,

                                              Plaintiff - Appellant,

          and


M. D. WILKINS FUNERAL HOME,

                                                           Plaintiff,

          versus

JANET RENO, Attorney General of the United
States; U. S. ATTORNEY FOR THE EASTERN DIS-
TRICT OF VIRGINIA; EUGENE LUDWIG, Comptroller
of the Currency; SIGNET BANKING CORPORATION;
FEDERAL RESERVE BOARD OF GOVERNORS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-331)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
M. D. Wilkins, Appellant Pro Se. Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia; Ronald Edward
Kuykendall, SIGNET BANK, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his complaint alleging civil rights violations. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Wilkins v. Reno, No. CA-97-331 (E.D. Va. Aug. 15, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2